Citation Nr: 0414530	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  96-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for inactive 
pulmonary tuberculosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the New 
York, New York, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO increased the disability rating for the veteran's service-
connected inactive pulmonary tuberculosis from 10 percent to 
30 percent.  The veteran is appealing for a rating higher 
than 30 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's inactive pulmonary tuberculosis is 
manifested by residual moderate to severe dyspnea on moderate 
exertion, without evidence of marked impairment of health.

3.  From 1995 through 2003, PFTs have revealed FVC of no less 
than 84 percent of predicted, FEV-1 of no less than 83 
percent of predicted, and FEV-1/FVC of no less than 77 
percent of predicted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for inactive pulmonary tuberculosis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6731 (1996); 38 C.F.R. §§ 4.7, 4.10, 4.97, Diagnostic Codes 
 6600, 6731, General Rating Formula for Interstitial Lung 
Disease, General Rating Formula for Restrictive Lung Disease 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims file.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In a recent Court decision, the majority expressed the view 
that VA must tell a claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412, 422 (2004) (interpreting 38 
C.F.R. § 3.159(b)).

The veteran received notice that complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and told him to submit evidence in his 
possession.  In letters dated in July 2001 and September 
2003, the RO informed the veteran and his representative of 
the type of evidence needed to support that claim, and 
indicated what the veteran should do toward obtaining such 
evidence, and what VA would do.  The September 2003 letter 
invited the veteran to submit additional information or 
evidence.  This invitation should have put him on notice to 
submit evidence in his possession

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 422.

In this case, the VCAA notice was provided after the initial 
adjudication of the claim.  However, that adjudication took 
place in September 1995, prior to the enactment of the VCAA.  
VA has taken the position that Pelegrini is incorrect as it 
applied to pre-VCAA adjudications, and has sought further 
review of Pelegrini.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The veteran in this case is not prejudiced by the delayed 
notice.  Since the VCAA notices were issued, additional 
evidence related to the claim has been added to the claims 
file.  If the veteran's claim is granted, he will receive the 
same benefit as he would have received had he submitted the 
all of the evidence prior to initial adjudication.  The 
effective date of any award based on such evidence will be 
fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2003) (new 
and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2003) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for an increased rating for tuberculosis.  The 
veteran's claims file contains statements from the veteran, 
and relevant private and VA medical records and opinions.  
The veteran had a hearing before an RO hearing officer in 
August 1996.  A VA examination was performed in October 2003.  
The veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

Increased Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

While the veteran's appeal of the rating for his tuberculosis 
has been pending, VA revised the regulations and rating 
schedule for the evaluation of disabilities of the 
respiratory system.  See 61 Fed. Reg. 46,720 et seq. (1996) 
(to be codified at 38 C.F.R. Part 4).  The revised 
regulations were effective October 7, 1996.  When a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

"Congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., at 272 
(quoting Bowen v. Georgetown University Hosp., 488 U.S. 204, 
208 (1988)); Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795, 804 (Fed. 
Cir. 2002).  Karnas has been overruled to the extent that it 
is inconsistent with the Supreme Court's holdings.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claims under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).

Service connection for the veteran's tuberculosis was 
established effective from December 24, 1968, immediately 
following his separation from service.  The veteran filed the 
increased rating claim that is currently on appeal in 
November 1994.  Medical records show that his tuberculosis 
had been inactive for many years prior to that claim.  Under 
the old version of the regulations, inactive chronic 
pulmonary tuberculosis for which entitlement was initially 
established after August 19, 1968, was rated according to the 
residuals attributable to tuberculosis, as follows:

Pronounced: Advanced fibrosis with severe 
ventilatory deficit manifested by dyspnea 
at rest, marked restriction of chest 
expansion, with pronounced impairment of 
bodily vigor ..................................... 100 percent

Severe; extensive fibrosis, severe 
dyspnea on slight exertion with 
corresponding ventilatory deficit 
confirmed by pulmonary function tests 
with marked impairment of health 
............................  60 percent

Moderate; with considerable pulmonary 
fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function 
tests ......................  30 percent

Definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended 
exertion .....  10 percent

Healed lesions, minimal or no symptoms 
......  0 percent
38 C.F.R. § 4.97, Diagnostic Code 6731 (1996).

Under the revised version of the regulations, inactive 
chronic pulmonary tuberculosis for which entitlement was 
initially established after August 19, 1968, is rated 
according to the residuals, depending on the specific 
findings, as comparable to interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis.  38 C.F.R. § 4.97, 
Diagnostic Code 6731 (2003).

It is not clear from the medical records whether the 
veteran's tuberculosis residuals are most comparable to 
interstitial, restrictive, or obstructive lung disease.  
Those lung disorders are rated based on the results of 
pulmonary function tests (PFTs).  Under the most liberal of 
any of those criteria, to warrant a rating in excess of 
30 percent, the Forced Vital Capacity (FVC) must be no more 
than 55 percent of the 
predicted value, the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) must be no more 
than 55 percent of the predicted value, or the Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) must be no more than 55 percent of the 
predicted value, or the maximum exercise capacity must be no 
more than 20 ml/kg/min oxygen consumption with 
cardiorespiratory limit.  In addition, a 100 percent rating 
is warranted if there is cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension, if there are episodes 
of acute respiratory failure, or if the individual requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6600, General Rating Formula for Interstitial Lung Disease, 
General Rating Formula for Restrictive Lung Disease (2003).

The veteran received treatment for active tuberculosis in 
1967 and 1968.  He was treated in 1971 for reactivated 
tuberculosis, with coccidioidomycosis.  

In 1991, the veteran wrote that he had pain in his lungs when 
climbing stairs, and that he had difficulty working due to 
labored breathing.  In November 1991, PFTs taken at a VA 
facility showed FVC at 88 percent of the predicted value, 
FEV-1 at 83 percent of predicted, and FEV-1/FVC at 92 percent 
of predicted.  Chest x-rays showed minimal fibrotic changes 
in the upper lobe of the left lung.

The results of PFTs performed at a VA facility in June 1995 
were FVC at 85 percent of predicted, FEV-1 at 92 percent of 
predicted, and FEV-1/FVC at 106 percent of predicted.  In 
July 1995, the veteran's private physician, George J. 
Bertero, M.D., wrote that the veteran's pulmonary disability 
was increasing over time, and that he presently had dyspnea 
with fast walking or climbing one flight of stairs.  
Dr. Bertero described the veteran's symptoms as marked 
dyspnea on slight exertion.

In June 1996, VA chest X-rays showed thick linear densities 
at the base of the left lung, less marked linear densities in 
the left upper lobe, and mild thickening along the left 
lateral pleural surface inferiorly.  July 1996 PFTs showed 
FVC at 84 percent of predicted, FEV-1 at 88 percent of 
predicted, and FEV-1/FVC at 102 percent of predicted.

In August 1996, the veteran had a hearing before a hearing 
officer at the RO.  The veteran reported that he had pain 
with breathing when he climbed stairs.  He stated that he 
lived on the fifth floor, and that he had to stop and rest 
part of the way up before reaching his apartment.  He 
indicated that he got shortness of breath after walking a 
half a block, and that he sometimes got shortness of breath 
while resting.

On VA examination in July 1998, the veteran reported a 
chronic cough, with shortness of breath with one to two 
blocks of walking or one flight of stair climbing.  Chest X-
rays showed fibrotic changes at the left upper lobe and a 
pleural reaction at the left costophrenic area.  The numeric 
findings of pulmonary function tests were not reported, but 
it was reported that FVC, FEV-1, FEV-1/FVC, and DLCO were all 
within normal limits.

In September 1998, the veteran wrote that he had severe 
shortness of breath with walking one block or climbing one 
flight of stairs, and sometimes even at rest.  In a September 
1998 statement, Dr. Bertero wrote that the veteran had 
progressive deterioration of pulmonary function.

The report of a May 2001 VA examination indicated that the 
veteran had shortness of breath after walking ten blocks at a 
slow pace.  Chest x-rays showed minimal fibrotic stranding in 
the upper portion of the left lung.  The results of PFTs were 
FVC at 97 percent of predicted, FEV-1 at 94 percent of 
predicted, and FEV-1/FVC at 77 percent of predicted.

On VA examination in October 2003, the veteran reported 
dyspnea on exertion with walking one block or climbing one 
flight of stairs.  PFTs showed FVC at 84 percent of 
predicted, FEV-1 at 83 percent of predicted, and FEV-1/FVC at 
79 percent of predicted.

For the period before the revised regulations became 
effective on October 7, 1996, the veteran's tuberculosis 
residuals must be considered in light of the old regulations.  
Chest X-rays showed fibrosis in the veteran's left lung.  In 
1991, an examiner described the extent of the fibrosis as 
"minimal."  Thickening in different areas of the left lung 
was noted in July 1996, but the amount of fibrosis over both 
lungs by that point was not described as extensive or 
advanced.  The veteran's accounts of shortness of breath on 
exertion are consistent with moderate dyspnea on slight 
exertion, but PFTs did not confirm severe dyspnea on slight 
exertion.  The veteran reported occasional shortness of 
breath during rest, but this was not confirmed by medical 
observation.  Overall, the preponderance of the evidence is 
against a rating in excess of 30 percent under the older 
rating criteria.

For the period since October 7, 1996, when the revised 
regulations became effective, VA must consider both the old 
and the revised rating criteria, applying whichever is more 
favorable to the veteran.  The level of dyspnea on exertion 
that the veteran has reported during that period, could be 
described as moderate to severe dyspnea on moderate exertion.  
He has not been found to have marked impairment of health 
related to his tuberculosis residuals.  Results of PFTs have 
not shown disability that would warrant a rating in excess of 
30 percent.  Under either the old criteria or the new 
criteria, the preponderance of the evidence is against a 
rating in excess of 30 percent.  Thus, the claimed rating 
increase must be denied.


ORDER

Entitlement to a rating in excess of 30 percent for inactive 
pulmonary tuberculosis is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



